IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Peter Allen Treadway,                   :
                  Appellant             :
                                        :
               v.                       :
                                        :   No. 72 C.D. 2019
Director of DOC, Chester County, PA     :   Submitted: July 26, 2019


OPINION NOT REPORTED

MEMORANDUM OPINION
PER CURIAM                                  FILED: August 20, 2019


               Peter Allen Treadway (Appellant) appeals, pro se, the May 1, 2018
order of the Court of Common Pleas of Greene County (trial court) sustaining the
Director of Department of Corrections, Chester County, PA’s (Director) preliminary
objection in the nature of a demurrer and dismissing Appellant’s complaint in its
entirety. On review, we affirm.
               On July 13, 2011, Appellant was convicted in the Court of Common
Pleas of Chester County (sentencing court) of 45 counts of various sex crimes, and
received an aggregate sentence of 100 to 200 years of incarceration. Appellant
challenged his judgment of sentence on direct appeal to the Superior Court of
Pennsylvania, which vacated his judgment of sentence based on the improper
application of a non-applicable provision of the Sentencing Code1 and remanded the
matter to the sentencing court for re-sentencing. See Commonwealth v. Treadway,
64 A.3d 278 (Pa. Super. 2013) (unpublished memorandum). After the sentencing
court re-sentenced Appellant to an aggregate sentence of 100 to 200 years of

      1
          42 Pa.C.S. §§ 9701-9799.75.
incarceration, Appellant again appealed to the Superior Court, which affirmed
Appellant’s judgment of sentence. See Commonwealth v. Treadway, 104 A.3d 597
(Pa. Super. 2014).
               On August 8, 2017, Appellant filed a complaint in the trial court2
seeking the vacation of his judgment of sentence and requesting his immediate
release from prison based on a claim that his “sentencing paperwork” – his judgment
of sentence – did not comply with state law and/or certain Pennsylvania Department
of Corrections (DOC) requirements.                On December 21, 2017, Director filed
preliminary objections based on improper venue and in the nature of a demurrer
because the judgment of sentence did in fact exist and was compliant with all
applicable state laws and DOC requirements. On February 8, 2018, Appellant filed
preliminary objections to Director’s preliminary objections, to which Director
responded on March 15, 2018.
               On April 30, 2018, the trial court held argument on both Director’s and
Appellant’s preliminary objections. Thereafter, by order dated May 1, 2018, the trial
court sustained Director’s demurrer and dismissed Appellant’s complaint in its
entirety. Appellant appealed.3
               On appeal,4 we note that Appellant’s brief does not comply with the
requirements of Pennsylvania’s Rules of Appellate Procedure regarding briefing


       2
         Appellant is a resident of State Correctional Institution – Greene. He filed his complaint
with the Greene County Court of Common Pleas out of concern regarding the partiality of the
Chester County Court of Common Pleas, his sentencing court.
       3
         Appellant originally appealed the trial court’s May 1, 2018 order to the Superior Court,
which transferred the matter to this Court by order dated November 29, 2018.
       4
         Where a trial court dismisses a complaint as a result of preliminary objections, this Court’s
review is limited to determining whether the trial court committed an error of law or an abuse of

                                                  2
requirements and structure. See Pa.R.A.P. 2111 & 2116-2119. Additionally, try as
we might, this Court has been completely unable to discern any cogent legal
arguments from Appellant’s brief. See generally Appellant’s Brief. The role of this
Court is not to act as counsel for parties. Commonwealth v. Le, 208 A.3d 960, 976
n.17 (Pa. 2019) (“It is not [an appellate] Court’s function to act as an advocate for
the parties.”); see also Commonwealth v. Spotz, 18 A.3d 244, 262 n.9 (Pa. 2011)
(noting that appellate courts need not address an issue where it is impossible to
discern exactly what error a party alleges). We decline to speculate as to the
substance of any of Appellant’s specific issues or arguments purportedly raised and
cannot decipher the same. Therefore, because Appellant’s brief does not allow for
meaningful appellate review, Appellant has waived any arguments purportedly
raised therein. See Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009)
(“[W]here an appellate brief fails to provide any discussion of a claim with citation
to relevant authority or fails to develop the issue in any other meaningful fashion
capable of review, that claim is waived.”); Berner v. Montour Township, 120 A.3d
433, 437 n.6 (Pa. Cmwlth. 2015) (ruling that a party’s failure to sufficiently develop
an issue in a brief constitutes waiver of the issue); see also Pa.R.A.P. 2119(a).
               Accordingly, we affirm the trial court’s May 1, 2018 order.5




discretion. Brown v. Wetzel, 179 A.3d 1161, 1164 n.2 (Pa. Cmwlth. 2018), reargument denied
(Apr. 3, 2018).
       5
         We acknowledge that Director speculates that Appellant’s brief may have put forth an
arguably discernable argument that Appellant should be released from prison because no statutory
authority exists for the sentence imposed by the sentencing court. See Director’s Brief at 8-9. As
discussed supra, we could not discern such an argument in Appellant’s brief, but we do note that
the Superior Court has already affirmed Appellant’s judgment of sentence in a previous appeal.
See Commonwealth v. Treadway, 104 A.3d 597 (Pa. Super. 2014).
                                                3
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Peter Allen Treadway,                 :
                  Appellant           :
                                      :
           v.                         :
                                      :   No. 72 C.D. 2019
Director of DOC, Chester County, PA   :


PER CURIAM
                                 ORDER


           AND NOW, this 20th day of August, 2019, the May 1, 2018 order of
the Court of Common Pleas of Greene County is AFFIRMED.